Appeal from a judgment of the Monroe County Court (Vincent M. Dinolfo, J.), rendered July 12, 2012. The judgment convicted defendant, upon his plea of guilty, of robbery in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
*1257Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of robbery in the second degree (Penal Law § 160.10 [2] [b]). We agree with defendant that his waiver of the right to appeal does not encompass his challenge to the severity of the sentence. “Although defendant executed a written waiver of the right to appeal, there was no colloquy between [County] Court and defendant regarding the written waiver to ensure that defendant read and understood it and that he was waiving his right to challenge the length of the sentence” (People v Mack, 124 AD3d 1362, 1363 [2015]). We nevertheless conclude that the sentence is not unduly harsh or severe.
Present — Scudder, P.J., Peradotfo, Carni, Valentino and Whalen, JJ.